Citation Nr: 0211348	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of left knee internal derangement 
prior to May 16, 1999.

2.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of left knee internal derangement 
from May 16, 1999.

3.  Entitlement to a rating in excess of 30 percent for 
degenerative changes of the left knee.

4. Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1972 to June 1974, and from November 1990 to December 1990.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A November 1998 rating decision denied a 
rating in excess of 20 percent for left knee disability.  In 
December 2001, the RO assigned a 30 percent rating for 
internal derangement of the left knee from May 1999, and a 
separate 30 percent rating for degenerative changes of the 
left knee effective from May 1998.  A March 2002 rating 
decision denied entitlement to TDIU.  The issues have been 
recharacterized to reflect the entire appeals period.


FINDINGS OF FACT

1.  Throughout the appellate period, both prior to May 16, 
1999 and since, the veteran's left knee disability has been 
manifested by severe, but not more than severe, 
subluxation/instability and by degenerative changes with no 
showing of limitation of extension by 30 degrees or more or 
of ankylosis.

2.  The veteran's only service-connected disability, a left 
knee disorder rated 50 percent disabling, is not shown to be 
of such severity as to preclude his participation in any 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  A 30 percent rating based on subluxation/instability is 
warranted for postoperative residuals of internal derangement 
of the left knee prior to May 16, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Code 5257 (2001).

2.  A rating in excess of 30 percent for postoperative 
residuals of internal derangement of the left knee based on 
subluxation/instability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.71a, 
Code 5257 (2001).

3.  A rating in excess of 30 percent for degenerative changes 
of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.71a, Codes 5010, 
5256, 5260, 5261 (2001).

4.  The schedular requirements for TDIU are not met, and a 
TDIU rating is not warranted.. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The RO has considered the 
claim under the VCAA.

The Board finds that in this case there has been substantial 
compliance with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  The record 
includes VA examination reports and treatment records, and 
private medical records and opinions.  The veteran has been 
notified of the applicable laws and regulations, and of the 
VCAA.  Discussions in the rating decisions, in the statements 
of the case, and in the supplemental statement of the case 
have informed him what he needs to establish entitlement to 
the benefits sought and what the evidence of record shows.  
The RO has informed the veteran in various correspondence, 
including a letter in April 1999, of what evidence or 
information he was responsible for submitting.  All available 
pertinent evidence has been obtained.  

Factual Background

Service medical records reveal that the veteran sustained a 
knee injury in service and underwent surgeries to correct 
internal derangement.  He was granted service connection for 
a left knee disability in a March 1975 rating decision.  

VA outpatient records from May 1997 to June 1998 reveal 
treatment for psychological complaints and headaches.  
Doctors noted reality based delusions related to education, 
profession, and his history.  In June 1997, the veteran 
reported taking medication for knee pain.

On June 1998 VA orthopedic examination, the veteran reported 
wearing a brace on the left knee, and an ability to walk an 
eighth of a mile without resting.  He had difficulty 
squatting, and if he did squat, had problems getting back up.  
He did odd jobs.  He reported that the left knee was 
unstable, which could indicate some incoordination.  The left 
leg grew fatigued during the day, and caught and popped.  On 
examination, the veteran favored the left leg, which he could 
not straighten completely.  Flexion was to 120 degrees, and 
extension was limited to 10 degrees.  There was mild laxity 
of the lateral collateral ligament on the left.  The left 
thigh was an inch smaller in circumference than the right 
thigh.  X-rays showed mild to moderate post traumatic partial 
degenerative arthrosis of the medial and patellofemoral 
compartments of the left knee, which appeared to have 
progressed on comparison with a September 1989 study.  The 
diagnosis was postoperative left knee with  post traumatic 
arthritis and mild degenerative osteoarthritis in the medial 
and patellofemoral compartments.

In February 1999, the veteran, through his representative, 
submitted a treatise on functional impairment which provided 
definitions of work categories.

In an April 1999 letter responding to an inquiry from the RO, 
the veteran, through his representative, stated that he did 
not know how to contact his former employers. He did submit a 
Social Security earnings statement.

Private medical records from January 1999 to July 1999 reveal 
treatment for complaints of knee pain.  Degenerative changes 
of the left knee and narrowing of the joint space were noted.  
In May 1999, the veteran reported having severe pain in the 
left knee.  He could walk 200 yards without problems.  He 
took Tylenol 3 three times a day for knee pain.  There was 
cracking and popping with mild effusion and laxity of the 
left knee.  Also in May 1999, a physician completed a 
functional capacity evaluation and interrogatories based on 
the left knee disability.  The physician concluded that the 
veteran could not perform even sedentary work, which was 
defined in the interrogatories provided by the veteran's 
representative as involving a "capacity to sit for at least 
6 hours in an 8 hour workday and to lift up to 10 lbs 
maximum.  The ability to walk and stand up to approximately 
1/3rd of the workday (2-3 hrs. per 8 hr. workday) is also 
implied in sedentary work."

On December 1999 VA orthopedic examination, the veteran 
complained of left knee problems dating back to an in-service 
injury.  He reported that he had last worked as an English 
instructor overseas in 1995.  He could walk 50 yards without 
problems if he moved slowly and carefully, but after that 
point the knee felt unstable.  He had trouble sitting because 
of knee pain.  He could not kneel, and spent most of his day 
reclining at home.  No antalgic gait was seen on examination.  
He wore a brace on the left knee, and the knee remained 
flexed when moving.  He had a slight degree of hyperextension 
of the left knee; flexion was limited 20 to 30 degrees.  
Testing for medial lateral instability was good, although 
there was pain and apprehension noted on testing.  Drawer and 
Lachman's signs were positive.  Tenderness was noted along 
the medial and lateral joint lines.  X-rays showed 
progressive degenerative changes of all three left knee 
compartments.  The examiner concluded that the veteran had 
osteoarthritic changes of the left knee with restriction of 
movement and residual ligamentous instability.  While the 
veteran had an orthopedic disability, the severity "does not 
preclude sedentary employment."

VA outpatient records from March 2000 to December 2001 reveal 
complaints of knee pain, which were treated with Methadone.  
The veteran wore a knee brace.

In January 2002, the veteran submitted a copy of an 
application for state housing assistance.

Analysis

Increased rating for a left knee disability

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Here, the RO has assigned "staged" ratings to reflect an 
increase in the level of disability during the appeal period.  
Both stages are under appeal.

The postoperative residuals of the veteran's left knee 
internal derangement have been rated under Code 5257, for 
other impairments of the knee.  That code provides that where 
there is severe recurrent subluxation or lateral instability, 
a 30 percent rating is assigned.  This is the highest rating 
assignable under Code 5257.  Moderate recurrent subluxation 
or lateral instability warrants a 20 percent rating.

Prior to May 16, 1999, the veteran complained of increased 
fatigue and incoordination throughout the day.  The knee grew 
increasingly unstable as it was used, and he required rest 
when doing activities such as shopping.  Flexion was to 120 
degrees and extension was limited to 10 degrees.  Mild 
relaxation of the lateral ligament was noted, and there was 
decreased muscle in the left thigh.  Although instability was 
only mild on examination, the doctor acknowledged that it 
could grow worse as he knee was exercised during the day.  
Further, findings indicated weakness, incoordination, and 
increased fatigability due to the left knee disability.  
These factors must be considered in evaluating 
musculoskeletal disabilities.  38 C.F.R. § 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board finds that prior to 
May 16, 1999, the veteran's postoperative residuals of left 
knee internal derangement consisting of 
subluxation/instability were reasonably characterized as 
severe, warranting assignment of the next higher, 30 percent 
rating.  As was noted above, 30 percent is the maximum 
schedular rating under Code 5257.  To establish entitlement 
to a rating in excess of 30 percent for knee disability, 
other impairment (not encompassed in Code 5257) must be 
shown.  

Here, the RO has also assigned a separate 30 percent rating 
for degenerative changes of the left knee under Code 5010 - 
5003, which directs that ratings be based on limitation of 
motion.  Codes 5260 (limitation of motion in flexion) and 
5261 (limitation of motion in extension) rate motion of the 
knee.  Code 5256 for ankylosis (immobility) is another code 
to be considered.  Code 5260 provides that a 30 percent 
rating is warranted where flexion is limited to 15 degrees.  
This is the maximum schedular rating under Code 5260.  Code 
5261 provides a 30 percent rating for extension limited be 20 
degrees, 40 percent for extension limited by 30 degrees.  
Here, extension is not shown to be limited by 30 degrees or 
more.  Ankylosis is not shown.  Consequently, a rating in 
excess of 30 percent for degenerative changes based on 
limitation of motion is not warranted.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If there is only one such disability, 
it shall be ratable at 60 percent or more, and, if there are 
two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16(a).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

The veteran's service-connected left knee disability is rated 
in combination as 50 percent disabling.  Consequently, the 
schedular criteria for TDIU are not met.  38 C.F.R. 
§ 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service for extraschedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements 
in 38 C.F.R. § 4.16(a).  Here, the rating board did not refer 
the case for extraschedular consideration; the Board likewise 
finds no reason for such referral.  The veteran has reported 
having completed 6 years of college, and has experience in 
nonlabor-intensive jobs, such as teaching.  A private 
physician filled out a form provided by the veteran's 
attorney, answering primarily yes/no questions about 
functional impairment.  Some of the questions and/or 
responses are contradictory or irrelevant to the issue before 
the Board.  The opinion purports to limit the evaluation 
solely to the left knee disability, but several questions 
address back  and neck pain (not service connected) and 
appear to incorporate such pain into the overall evaluation 
of functional capacity.  On the other hand, a VA evaluation 
in December 1999 specifically limited the opinion regarding 
employability to the service-connected knee disability.  That 
examiner noted that while there were other problems present, 
based on the orthopedic disability only, sedentary employment 
was not precluded.  The Board finds that the opinion of the 
VA doctor, because its scope and basis is clear, outweighs 
the private opinion in probative value.  While the veteran's 
left knee disability may prevent his participation in more 
active types of employment, there appears no reason why he 
could not participate in sedentary employment (desk-work) 
consistent with his education and training.  No rationale was 
provided for the yes/no private physician's responses to 
questions posed regarding sedentary employment (as in the 
definition from the veteran's attorney).  The preponderance 
of the evidence is against this claim.  There is no 
reasonable doubt to be resolved in the appellant's favor.  
Hence, the claim must be denied.


ORDER

A 30 percent rating for postoperative residuals of left knee 
internal derangement based on subluxation/instability prior 
to May 16, 1999 is granted, subject to the regulations 
governing payment of monetary awards. A rating in excess of 
30 percent for postoperative residuals of left knee internal 
derangement based on subluxation/instability is denied.  A 
rating in excess of 30 percent for degenerative changes of 
the left knee is denied.  TDIU is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

